WHEELER, J.
The action is one of replevin to recover certain machinery. The defendant set up a counterclaim alleging damages by *307reason of certain- alleged false representations. To this the plaintiff replied, but now asks permission to withdraw the reply and to demur to the counterclaim on two grounds: • First, that the answer, wherein it attempts to set up a counterclaim, does not set forth a cause of action ; second, that the matters set forth are not available to defendant as a counterclaim in an action of replevin.
On the second proposition, the case of Van v. Madden, 132 App. Div. 535, 116 N. Y. Supp. 1115, seems to sustain the plaintiff’s contention ; but the question remains whether the plaintiff should be permitted at this time to withdraw its reply and raise the question by demurrer. The defendant strenuously objects to an order permitting this to be done, and an unpleasant controversy has arisen between the attorneys as to whether certain things were said and done, which might have a bearing on the propriety of granting the plaintiff’s motion. This court does not propose to determine who is right and who is wrong in their recollection of what was said and done. We think this motion should be disposed of on other grounds.
It is undisputed the plaintiff is a foreign corporation, with no designated person in this state on whom process can be served. If the plaintiff’s motion is granted, and a demurrer on the second ground is interposed and sustained by the court, then the defendant will be compelled to sue the plaintiff in the courts of Missouri for the damages alleged in the counterclaim. And this, too, in a transaction had in New York, and growing out of representations claimed to have been made here. It seems to us that, as matter of public policy and a duty the state owes its own citizens in a matter of discretion, the courts of this state should not take such judicial action as will deprive its own citizens of the benefit of its own forums of justice in which to assert and try out on the merits their alleged demands against nonresident parties. For this reason, we think this court should deny the motion so far as permission is asked for leave to demur on the second ground stated.
Permission, however, is given for leave to demur on the ground that the alleged counterclaim does not set forth a cause of action.
So ordered.